             Case
             Case2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document160
                                             159 Filed
                                                 Filed07/13/20
                                                       07/07/20 Page
                                                                Page11of
                                                                       of10
                                                                          4



 1
                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
      Wilman GONZALEZ ROSARIO, et al.,
 9                                               Case No. 2:15-cv-00813-JLR
                 Plaintiffs,
10                                               STIPULATED MOTION TO
                         v.                      MODIFY ORDER APPOINTING
11                                               CLASS COUNSEL AND
      UNITED STATES CITIZENSHIP AND              ORDER
12    IMMIGRATION SERVICES, et al.,
                                                 Noted for consideration on: 7/7/2020
13               Defendants.

14

15          On July 28, 2017, the Court appointed Christopher Strawn of the Northwest Immigrant

16   Rights Project, Melissa Crow of the American Immigration Council, Devin Theriot-Orr of

17   Sunbird Law PLLC, and Marc Van Der Hout of Van Der Hout, Brigagliano & Nightingale, LLP,

18   as class counsel in the above-captioned action. Dkt. 97. On June 29, 2020, Matt Adams of the

19   Northwest Immigrant Rights Project entered an appearance on behalf of plaintiffs. Dkt. 157. Mr.

20   Adams’s appearance was prompted by Mr. Strawn’s impending withdrawal as class counsel. Mr.

21   Strawn subsequently filed a Notice of Withdrawal of Counsel on July 1, 2020. Dkt. 158.

22          Pursuant to Federal Rules of Civil Procedure 23(a) and 23(g), and this Court’s Order of

23   July 18, 2017, Dkt. No. 95 at 24-25, the parties to the above-referenced action, by and through

24
     STIP. MOT. AND ORDER
     APPOINTING CLASS COUNSEL - 1
     Case No. 2:15-cv-00813-JLR
              Case
              Case2:15-cv-00813-JLR
                   2:15-cv-00813-JLR Document
                                     Document160
                                              159 Filed
                                                  Filed07/13/20
                                                        07/07/20 Page
                                                                 Page22of
                                                                        of10
                                                                           4



 1   their undersigned counsel of record, now hereby STIPULATE, AGREE, and JOINTLY

 2   REQUEST that the Court substitute Mr. Adams for Mr. Strawn as class counsel. As set forth in

 3   the accompanying declaration of Mr. Adams, he is qualified to represent the class. See Exhibit A

 4   (Declaration of Matt Adams In Support of Stipulation Regarding Substitution of Class Counsel).

 5   The parties hereby stipulate, agree, and request that this Court appoint Mr. Adams as class

 6   counsel and substitute his appointment for that of Christopher Strawn, who has withdrawn from

 7   this case.

 8   Respectfully submitted this 7th day of July, 2020.

 9   s/ Devin Theriot-Orr
     Devin Theriot-Orr, WSBA 33995
10   Sunbird Law, PLLC
     1001 4th Avenue, Suite 3200
11   Seattle, WA 98154
     (206) 962-5052
12
     s/ Marc Van Der Hout
13   Marc Van Der Hout (pro hac vice)
     Van Der Hout, Brigagliano & Nightingale, LLP
14   180 Sutter Street, Suite 500
     San Francisco, CA 94104
15   (415) 981-3000

16   Attorneys for Plaintiffs and Class Members

17   s/ Emma Winger
     Emma Winger (pro hac vice)
     American Immigration Council
18
     100 Summer Street, 23rd Floor
     Boston, MA 02110
19
     (857) 305-3600
20   s/ Matt Adams
     Matt Adams
21   Northwest Immigrant Rights Project
     615 Second Avenue, Suite 400
22   Seattle, WA 98104
     (206) 957-8611
23   (206) 587-4025 (fax)
     matt@nwirp.org
24
     STIP. MOT. AND ORDER
     APPOINTING CLASS COUNSEL - 2
     Case No. 2:15-cv-00813-JLR
              Case
              Case2:15-cv-00813-JLR
                   2:15-cv-00813-JLR Document
                                     Document160
                                              159 Filed
                                                  Filed07/13/20
                                                        07/07/20 Page
                                                                 Page33of
                                                                        of10
                                                                           4



 1
     Attorneys for Plaintiffs
 2
     JOSEPH H. HUNT
 3   Assistant Attorney General

 4   WILLIAM C. PEACHEY
     Director
 5
     JEFFREY S. ROBINS
 6   Deputy Director

 7   By: s/ Aaron S. Goldsmith
     Aaron S. Goldsmith
 8   Senior Litigation Counsel
     United States Department of Justice
 9   Civil Division
     Office of Immigration Litigation
10   District Court Section
     Washington, D.C. 20044
11   Tel.: (202) 532-4107
     Email: aaron.goldsmith@usdoj.gov
12

13   Attorneys for Defendants

14

15

16

17

18

19

20

21

22

23

24
     STIP. MOT. AND ORDER
     APPOINTING CLASS COUNSEL - 3
     Case No. 2:15-cv-00813-JLR
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 159-1
                                             160 Filed
                                                   Filed07/13/20
                                                         07/07/20 Page
                                                                   Page4 1ofof102



 1
                                                                     The Honorable James L. Robart
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
      Wilman GONZALEZ ROSARIO, et al.,
 9                                               Case No. 2:15-cv-00813-JLR
                 Plaintiffs,
10                                               ORDER MODIFYING ORDER
                         v.                      APPOINTING CLASS COUNSEL
11
      UNITED STATES CITIZENSHIP AND
12    IMMIGRATION SERVICES, et al.,

13                     Defendants.

14
            Upon consideration of Parties’ Stipulated Motion to Modify Order Appointing Class
15
     Counsel, and the attached Declaration of Matt Adams in support of that motion, previously filed
16
     documents in support of the Motion for Class Certification, and pursuant to Rules 23(a) and
17
     23(g) of the Federal Rules of Civil Procedure, the Court hereby appoints Matt Adams of the
18
     Northwest Immigrant Rights Project, 615 Second Avenue, Suite 400, Seattle, WA 98104, as
19
     class counsel and substitute his appointment for that of Christopher Strawn, who has withdrawn
20
     from this case.
21
     //
22
     //
23
     //
24
     STIP. MOT. AND ORDER
     APPOINTING CLASS COUNSEL - 1
     Case No. 2:15-cv-00813-JLR
            Case
            Case 2:15-cv-00813-JLR
                 2:15-cv-00813-JLR Document
                                   Document 159-1
                                            160 Filed
                                                  Filed07/13/20
                                                        07/07/20 Page
                                                                  Page5 2ofof102



 1          It is so ORDERED.

 2          The Clerk is directed to send copies of this Order to all counsel of record.

 3
                  13th
     Dated this ___________          July
                            day of __________, 2020.


                                                    A
 4

 5                                                _________________________________
                                                  The Honorable James L. Robart
 6                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIP. MOT. AND ORDER
     APPOINTING CLASS COUNSEL - 2
     Case No. 2:15-cv-00813-JLR
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 159-2
                                             160 Filed
                                                   Filed07/13/20
                                                         07/07/20 Page
                                                                   Page6 1ofof105



 1
                                                                        The Honorable James L. Robart
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
      Wilman GONZALEZ ROSARIO, et al.,
 9                                               Case No. 2:15-cv-00813-JLR
                 Plaintiffs,
10                                               DECLARATION OF MATT ADAMS
                         v.                      IN SUPPORT OF STIPULATION
11                                               REGARDING SUBSTITUTION OF
      UNITED STATES CITIZENSHIP AND              CLASS COUNSEL
12    IMMIGRATION SERVICES, et al.,

13                    Defendants.

14
             I, Matt Adams, hereby declare:
15
             1) I am an attorney at law, admitted in the State of Washington and currently employed
16
     by Northwest Immigrant Rights Project (NWIRP) as the Legal Director. I entered my appearance
17
     as counsel of record for Plaintiffs in this case.
18
             2) I have been working as an immigration attorney at NWIRP for the last 21 years. From
19
     June of 1998 to July of 2005, I worked at NWIRP’s Eastern Washington office, in
20
     Granger, Washington, first as a Staff Attorney and later as the Directing Attorney of that office.
21
     In July of 2006, I assumed my current position as Legal Director of NWIRP. In this role, I am
22
     responsible for supervising all federal litigation by NWIRP on behalf of clients before the federal
23
     district courts, the Court of Appeals and the Supreme Court.
24
     ADAMS DECL. - 1                                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:15-cv-00813-JLR                                             615 2nd Ave Ste. 400
                                                                               Seattle, WA 98144
                                                                               Tel: 206-957-8611
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 159-2
                                             160 Filed
                                                   Filed07/13/20
                                                         07/07/20 Page
                                                                   Page7 2ofof105



 1          3) I have extensive experience on cases focusing on immigration law and immigrant

 2   rights. During the last 21 years, I have litigated hundreds of cases and personally argued on

 3   behalf of immigrants before Immigration Judges, the Board of Immigration Appeals, Federal

 4   District Courts, and the Ninth Circuit Court of Appeals. I have represented prevailing petitioners

 5   before the Ninth Circuit Court of Appeals in the following published cases: Flores Tejada v.

 6   Godfrey, 954 F.3d 1245 (9th Cir. 2020) (affirming permanent injunction providing bond hearings

 7   for class of persons in withholding of removal proceedings after they have been detained for six

 8   months); Padilla v. ICE, 953 F.3d 1134 (9th Cir. 2020) (affirming preliminary injunction

 9   providing bond hearings to class of persons referred to immigration court after being found to

10   have a credible fear of persecution); Lanuza v. Love, 899 F.3d 1019 (9th Cir. 2018) (finding that

11   Bivens remedy extends to ICE attorney who fabricated documents to strip plaintiff of opportunity

12   for relief in removal proceedings); Nguyen v. Sessions, 901 F.3d 1093 (9th Cir. 2018) (reversing

13   agency position that admission to controlled substance abuse triggered the stop-time rule barring

14   relief for cancellation of removal); Ramirez v. Brown, 852 F.3d 954 (9th Cir. 2017) (Court of

15   Appeals affirmed district court order granting summary judgment on behalf of TPS holder who

16   was denied opportunity to apply for adjustment of status based on agency’s failure to

17   acknowledge his inspection and admission as TPS holder); Duran-Gonzales v. DHS, 702 F.3d

18   504 (9th Cir. 2013) (Court of Appeals reversed its prior opinion, finding that class members

19   benefit from retroactivity test where agency changes rules pursuant to Supreme Court’s decision

20   in Brand X); Chay Ixcot v. Holder, 646 F.3d 1202 (9th Cir. 2011) (vacating reinstatement order

21   as unlawful retroactive bar to asylum claim); Lopez-Birrueta v. Holder, 633 F.3d 1211(9th Cir.

22   2011) (rejecting agency’s restrictive interpretation of battery for purposes of establishing

23   eligibility for cancellation of removal for victims of domestic violence); Cortez-Guillen v.

24
     ADAMS DECL. - 2                                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:15-cv-00813-JLR                                              615 2nd Ave Ste. 400
                                                                                Seattle, WA 98144
                                                                                Tel: 206-957-8611
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 159-2
                                             160 Filed
                                                   Filed07/13/20
                                                         07/07/20 Page
                                                                   Page8 3ofof105



 1   Holder, 623 F.3d 933 (9th Cir. 2010) (holding that agency is bound by elements as laid out in

 2   plain language of statute with regards to the realistic probability test, and accordingly, Alaskan

 3   coercion statute does not categorically qualify as aggravated felony crime of violence);

 4   Bromfield v. Mukasey, 543 F.3d 1071 (9th Cir. 2008) (establishing a pattern and practice of

 5   persecution targeting gay men in Jamaica); Mandujano-Real v. Mukasey, 526 F.3d 585 (9th Cir.

 6   2008) (finding that petitioner’s concession while unrepresented did not preclude him from

 7   challenging legal basis on appeal and further holding that ID theft conviction did not constitute

 8   aggravated felony theft conviction); Suazo Perez v. Mukasey, 512 F.3d 1222 (9th Cir. 2008)

 9   (finding that domestic violence statute in question did not categorically constitute a deportable

10   offense); Hosseini v. Gonzales, 471 F.3d 953 (9th Cir. 2006) (granting relief under the

11   Convention Against Torture to asylum applicant who had been charged as having being engaged

12   in terrorist activities); Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674 (9th Cir. 2005)

13   (holding that the government could not rely on the statements made by witnesses where the

14   government deported those witnesses); Perez-Gonzalez v. Ashcroft, 379 F.3d 783 (9th Cir.

15   2004) (preventing government from reinstating prior deportation order where person had a

16   pending application for residence along with the corresponding waiver); Garcia-Lopez v.

17   Ashcroft, 334 F.3d 840 (9th Cir. 2003) (requiring DHS to afford full effect to modification of

18   conviction from felony to misdemeanor); and Castro-Cortez v. INS, 239 F.3d 1037 (9th Cir.

19   2001) (prohibiting retroactive application of reinstatement to persons who were deported prior to

20   change in law).

21          4) I have litigated and presented arguments in federal district courts, including the

22   Eastern and Western Districts of Washington, the Southern, Central and Northern Districts of

23   California, the District of Montana, the Southern District of Florida, and the Eastern District of

24
     ADAMS DECL. - 3                                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:15-cv-00813-JLR                                              615 2nd Ave Ste. 400
                                                                                Seattle, WA 98144
                                                                                Tel: 206-957-8611
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 159-2
                                             160 Filed
                                                   Filed07/13/20
                                                         07/07/20 Page
                                                                   Page9 4ofof105



 1   New York. In addition, I have successfully moved for class certification and been approved by

 2   federal courts as class counsel in twelve different class actions on behalf of persons bringing

 3   challenges under the Immigration and Nationality Act: Moreno Galvez v. Cuccinelli, No. C19-

 4   0321 RSL, 2019 WL 3219372 (W.D. Wash. July 17, 2019) (granting preliminary injunction for

 5   certified class of noncitizen youth seeking Special Immigrant Juvenile Status); Padilla v. U.S.

 6   Immigration and Customs Enforcement, No. C19-928 MJP, 2019 WL 1056466 (W.D. Wash.

 7   Mar. 6, 2016) (certifying nationwide classes of asylum seekers challenging delays in credible

 8   fear interviews and bond hearings, and seeking procedural protections in bond hearings); Wagafe

 9   v. Trump, No. C17-0094-RAJ, 2017 WL 2671254 (W.D. Wash. June 21, 2017) (certifying

10   nationwide classes challenging application of CARRP to applicants for adjustment of status and

11   naturalization); Mendez Rojas v. Johnson, No. C-16-1024-RSM, 2017 WL 1397749 (W.D.

12   Wash. Jan. 10, 2017) (certifying nationwide classes of persons seeking asylum who were denied

13   notice and opportunity to timely file applications); Martinez Banos v. Asher, No. C-16-1454-

14   JLR-BAT, 2017 WL 9938446 (W.D. Wash. Dec. 11, 2017) (certification granted on behalf of

15   class of detained persons in withholding only proceedings in the Western District of Washington

16   facing prolonged detention without individual custody hearings); F.L.B. v. Lynch, No. C14-1026

17   TSZ, 2016 WL 3458352 (W.D. Wash. June 24, 2016) (certification granted on behalf of circuit

18   circuit-wide class of unrepresented children in removal proceedings); Rivera v. Holder, 307

19   F.R.D. 539 (W.D. Wash. 2015) (granting class certification and summary judgment clarifying

20   that Immigration Judges must consider whether to release immigration detainees on conditional

21   parole as well as monetary bond); Khoury v. Asher, 3 F. Supp. 2d 877 (W.D. Wash. 2014) (class

22   certification and declaratory relief granted on behalf of class, detained immigrants unlawfully

23   subjected to mandatory detention); A.B.T. v. USCIS, No. C11-2108 RAJ, 2013 WL 5913323

24
     ADAMS DECL. - 4                                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:15-cv-00813-JLR                                             615 2nd Ave Ste. 400
                                                                               Seattle, WA 98144
                                                                               Tel: 206-957-8611
             Case
             Case 2:15-cv-00813-JLR
                  2:15-cv-00813-JLR Document
                                    Document 160
                                             159-2Filed
                                                     Filed
                                                         07/13/20
                                                           07/07/20Page
                                                                     Page
                                                                        105ofof10
                                                                                5



 1   (W.D. Wash. 2013) (nation-wide challenge to asylum work authorization denials); Franco-

 2   Gonzalez v. Holder, No. CV 10–02211 DMG (DTBx), 2011 WL 11705815 (C.D. Cal. Nov. 21,

 3   2011) (granting class certification) and 2013 WL 8115423 (C.D. Cal. Apr. 23, 2013) (granting

 4   permanent injunction ordering the government to provide free legal representation to immigrants

 5   with serious mental disabilities); Roshandel v. Chertoff, 554 F. Supp. 2d 1194 (W.D. Wash.

 6   2008) (successful class action on behalf of 450 naturalization applicants); and Duran Gonzales v.

 7   U.S. Dep’t. of Homeland Sec., 239 F.R.D. 620 (W.D. Wash. 2006) (certification granted for

 8   circuit-wide class).

 9          5) I was selected for the Washington State Bar Association’s 2016 Award of Merit,

10   WSBA’s highest honor. I have twice been awarded the American Immigration Lawyers

11   Association Jack Wasserman Memorial Award for excellence in litigation; most recently, in

12   2014 for my work on the litigation team in Franco-Gonzalez v. Holder, establishing the right to

13   appointed counsel for detained persons with serious mental disorders. I have also received the

14   2008 Access to Justice Leadership Award, from the Washington State Bar Access to Justice

15   Board, and the 2005 Washington State Chapter AILA Award for Most Significant Impact in Pro

16   Bono Litigation.

17          6) Neither the Northwest Immigrant Rights Project nor I are receiving reimbursement

18   from any individual plaintiff or class member in this case. Together with co-counsel, I will fairly

19   and adequately protect the interests of the individual plaintiffs and the certified class and possess

20   the commitment and resources to continue to prosecute the case as a class action.

21          I declare under penalty of perjury that the foregoing is true and correct. Executed this 7th

22   day of July, 2020, in Seattle, Washington.

23                                                 s/ Matt Adams
                                                   Matt Adams, WSBA No. 28287
24
     ADAMS DECL. - 5                                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:15-cv-00813-JLR                                              615 2nd Ave Ste. 400
                                                                                Seattle, WA 98144
                                                                                Tel: 206-957-8611
